DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Walter Ottesen P.A. on 9/10/2021.

To advance the Office goal of compact prosecution, the Applicant has agreed to FURTHER amend the claims as follows: 

25.	(Currently amended) A method for setting and visualizing parameters for focusing an objective lens of a camera on an object, the method comprising the steps: 
-	calculating a relative position and an alignment of a depth of field of the objective lens in a 3D space;
-	observing at least one of the 3D space and the object with an AR 
-	at least one of displaying the relative position and the alignment of the depth of field of the objective lens as an image in the AR display and observation device and displaying a focal plane as an image in the AR display and observation device; and,
-	setting the objective lens to obtain a desired depth of field of the objective lens;
wherein the relative position and the alignment of the depth of field of the objective lens are calculated by calculating a far point distance and a near point distance, wherein the far point distance is the distance between the objective lens and a first plane, which is aligned perpendicular to an optical axis of the objective lens and in which a far point is disposed, wherein the near point distance is the distance between the objective lens and a second plane, which is aligned perpendicular to the optical axis of the objective lens and in which a near point is disposed, and wherein the near point distance and the far point distance are specified by the following equations:

                
                    N
                    F
                    =
                    
                        
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    k
                                    ∙
                                    C
                                
                            
                            ∙
                            G
                        
                        
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    k
                                    ∙
                                    C
                                
                            
                            +
                            G
                            -
                            f
                        
                    
                
            	
                   __________________
                
                    F
                    F
                    =
                    
                        
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    k
                                    ∙
                                    C
                                
                            
                            ∙
                            G
                        
                        
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    k
                                    ∙
                                    C
                                
                            
                            -
                            G
                            -
                            f
                        
                    
                
            	
                                          __________________
where 
NF	corresponds to the near point distance,
FF	corresponds to the far point distance,
f	corresponds to a focal length of the objective lens,
k	corresponds to an f-number of the objective lens, specified by k = f/D, where f is the focal length and D is a diameter of the entrance pupil of the objective lens,
C	is a radius of a smallest circle of confusion, and where
G	is an object distance, wherein the object distance corresponds to a distance between an object plane and a principal plane of the objective lens. 

26.	(Previously presented) The method of claim 25, further comprising the step of focusing the objective lens on the object to be imaged by the objective lens when the object observed with the AR display and observation device does not overlap completely, or partially, with the image of the relative position and the alignment of the depth of field of the objective lens displayed in the AR display and observation device.



28.	(Previously presented) The method of claim 25, wherein the relative position and the alignment of the depth of field of the objective lens in the 3D space is calculated using at least one of the following parameters: 
(i)	a distance between an object plane and a principal plane of the objective lens;
(ii)	a focal length of the objective lens; 
(iii)	a measure for an aperture of an aperture unit of the objective lens; and,
(iv)	a radius of the circle of confusion.

29.	(Cancelled) 

                
                    N
                    F
                    =
                    
                        
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    k
                                    ∙
                                    C
                                
                            
                            ∙
                            G
                        
                        
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    k
                                    ∙
                                    C
                                
                            
                            +
                            G
                            -
                            f
                        
                    
                
            

                
                    F
                    F
                    =
                    
                        
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    k
                                    ∙
                                    C
                                
                            
                            ∙
                            G
                        
                        
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    k
                                    ∙
                                    C
                                
                            
                            -
                            G
                            -
                            f
                        
                    
                
            










31.	(Previously presented) The method of claim 25, wherein at least one of the following information items is transferred as a data record from a further data memory to the AR display and observation device using at least one communications device:
(i)	the relative position and the alignment of the depth of field of the objective lens;
(ii)	a distance between an object plane and a principal plane of the objective lens;
(iii)	a focal length of the objective lens; 
(iv)	a measure for an aperture of an aperture unit of the objective lens;
(v)	a radius of the circle of confusion;
(vi)	a manufacturer of the objective lens;
(vii)	at least one of a name and a designation of the objective lens;
(viii)	a structural design of the objective lens;
(ix)	a structural design of an image capture unit of the camera.



33.	(Previously presented) The method of claim 25, wherein the calculation of the relative position and the alignment of the depth of field of the objective lens in the 3D space is carried out by a calculation unit.

34.	(Previously presented) The method of claim 33, wherein at least one of
(i)	the calculation of the relative position and the alignment of the depth of field of the objective lens in the 3D space is carried out by the calculation unit of the AR display and observation device; 
(ii)	the calculation of the relative position and the alignment of the depth of field of the objective lens in the 3D space is carried out by the calculation unit of the camera; 
(iii)	the calculation of the relative position and the alignment of the depth of field of the objective lens in the 3D space is carried out by the calculation unit in the objective lens; and,
(iv)	the calculation of the relative position and the alignment of the depth of field of the objective lens in the 3D space is carried 

35.	(Previously presented) The method of claim 25 further comprising the steps:
-	creating a 3D map by recording surroundings with the AR display and observation device, wherein the 3D map is created on the basis of a coordinate system of the AR display and observation device,
-	determining a first relative spatial position of the AR display and observation device within the 3D map, 
-	determining a second relative spatial position of at least one of the camera and the objective lens within the 3D map, wherein the second relative spatial position of at least one of the camera and the objective lens is determined with respect to the coordinate system of the AR display and observation device and takes account of a marker disposed on at least one of the camera and the objective lens, and wherein 
-	displaying the relative position and the alignment of the depth of field of the objective lens as an image in the AR display and observation device is implemented using the 3D map.


-	supplementing the created 3D map by renewed recording of the surroundings with the AR display and observation device; and,
-	redetermining the second relative spatial position of at least one of the camera and the objective lens within the 3D map.

37.	(Previously presented) The method of claim 25 further comprising the steps:
-	creating a first 3D map by recording surroundings with at least one of the camera and a SLAM module, which is disposed on the camera or the objective lens, and determining a first relative spatial position of the camera within the first 3D map, wherein the first 3D map is created on the basis of a first coordinate system, namely the coordinate system of the camera or of the SLAM module, and wherein the first relative spatial position of the camera is determined with respect to the first coordinate system;
-	creating a second 3D map by recording the surroundings with the AR display and observation device and determining a second relative spatial position of the AR display and observation device within the second 3D map, wherein the second 3D map is created on the basis of a second coordinate system, namely the coordinate system of the AR display and observation device, and 
-	displaying the relative position and the alignment of the depth of field of the objective lens as an image in the AR display and observation device being implemented using a coordinate transformation between the first coordinate system and the second coordinate system.

38.	(Previously presented) The method of claim 37 further comprising at least one of the following steps:
-	supplementing the first created 3D map by renewed recording of the surroundings with the camera or the SLAM module;
-	supplementing the second 3D map by renewed recording of the surroundings with the AR display and observation device;  
-	redisplaying the relative position and the alignment of the depth of field of the objective lens as an image in the AR display and observation device taking account of a change in the position of the camera.

39.	(Previously presented) The method of claim 25 further comprising the steps:
-	determining a first relative spatial position of at least one of 
-	determining a second relative spatial position of the AR display and observation device using a second inertial measurement unit and a second unit of a global navigation satellite system; and,
-	displaying the relative position and the alignment of the depth of field of the objective lens as an image in the AR display and observation device being implemented using, firstly, the first relative spatial position of the camera and of the objective lens and, secondly, the second relative spatial position of the AR display and observation device.

40.	(Previously presented) The method of claim 25 further comprising	
	setting a first point in a desired depth of field by at least one of
(i)	observing the first point with the AR display and observation device and determining the position of the point; and,
(ii)	marking the first point by means of a manual unit.

41.	(Previously presented) The method of claim 40, further comprising at least one of the following steps:
(i)	displaying the first point in the AR display and observation 
(ii)	displaying the distance between the first point and the image plane in the AR display and observation device; and,
(iii)	setting the objective lens to obtain the desired depth of field using the distance between the first point and the image plane.

42.	(Previously presented) The method of claim 25 further comprising 
displaying virtual markings in the AR display and observation device, wherein the object will move along these virtual markings.

43.	(Previously presented) The method of claim 25 further comprising loading imaging properties of the objective lens from a data memory and observing the object with the AR display and observation device using the imaging properties of the objective lens.

44.	(Currently amended) A computer program product comprising program code stored on a non-transitory computer readable storage medium, said program code being partly or completely loadable into a processor; the program code, when executed by the processor, being configured to control a system for setting and visualizing parameters for focusing an objective lens of a camera in such a 
	- calculates a relative position and an alignment of a depth of field of the objective lens in a 3D space;
-	observes at least one of the 3D space and the object with an AR display and observation device; 
-	at least one of: displays the relative position and the alignment of the depth of field of the objective lens as an image in the AR display and observation device and displays a focal plane as an image in the AR display and observation device; and,
-	sets the objective lens to obtain a desired depth of field of the objective lens;
wherein the relative position and the alignment of the depth of field of the objective lens are calculated by calculating a far point distance and a near point distance, wherein the far point distance is the distance between the objective lens and a first plane, which is aligned perpendicular to an optical axis of the objective lens and in which a far point is disposed, wherein the near point distance is the distance between the objective lens and a second plane, which is aligned perpendicular to the optical axis of the objective lens and in which a near point is disposed, and wherein the near point distance and the far point distance are specified by the following equations:

                
                    N
                    F
                    =
                    
                        
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    k
                                    ∙
                                    C
                                
                            
                            ∙
                            G
                        
                        
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    k
                                    ∙
                                    C
                                
                            
                            +
                            G
                            -
                            f
                        
                    
                
            	
                   __________________
                
                    F
                    F
                    =
                    
                        
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    k
                                    ∙
                                    C
                                
                            
                            ∙
                            G
                        
                        
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    k
                                    ∙
                                    C
                                
                            
                            -
                            G
                            -
                            f
                        
                    
                
            	
                                          __________________
where 
NF	corresponds to the near point distance,
FF	corresponds to the far point distance,
f	corresponds to a focal length of the objective lens,
k	corresponds to an f-number of the objective lens, specified by k = f/D, where f is the focal length and D is a diameter of the entrance pupil of the objective lens,
C	is a radius of a smallest circle of confusion, and where
G	is an object distance, wherein the object distance corresponds to a distance between an object plane and a principal plane of the objective lens. 

45.	(Currently amended) A system for setting and visualizing parameters for focusing an objective lens of a camera, the system comprising:
-	at least one camera with an objective lens;
-	at least one AR display and observation device;

- at least one processor;
- a non-transitory computer readable storage medium; 
- a computer program including program code stored on said non-transitory computer readable storage medium;
said program code being partly or completely loadable into a processor;
- said program code being configured, when executed by said at least one processor, to: 
- calculate a relative position and an alignment of a depth of field of the objective lens in a 3D space;
-	observe at least one of the 3D space and the object with an AR display and observation device; 
-	at least one of: display the relative position and the alignment of the depth of field of the objective lens as an image in the AR display and observation device and display a focal plane as an image in the AR display and observation device; and,
-	set the objective lens to obtain a desired depth of field of the objective lens;
wherein the relative position and the alignment of the depth of field of the objective lens are calculated by calculating a far point distance and a near point distance, wherein the far point distance is the distance between the objective lens and a first plane, which is aligned perpendicular to an optical axis of the objective lens and in which a far point is disposed, wherein the near point distance is the distance between the objective lens and a second plane, which is aligned perpendicular to the optical axis of the objective lens and in which a near point is disposed, and wherein the near point distance and the far point distance are specified by the following equations:

                
                    N
                    F
                    =
                    
                        
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    k
                                    ∙
                                    C
                                
                            
                            ∙
                            G
                        
                        
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    k
                                    ∙
                                    C
                                
                            
                            +
                            G
                            -
                            f
                        
                    
                
            	
                   __________________
                
                    F
                    F
                    =
                    
                        
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    k
                                    ∙
                                    C
                                
                            
                            ∙
                            G
                        
                        
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    k
                                    ∙
                                    C
                                
                            
                            -
                            G
                            -
                            f
                        
                    
                
            	
                                          __________________
where 
NF	corresponds to the near point distance,
FF	corresponds to the far point distance,
f	corresponds to a focal length of the objective lens,
k	corresponds to an f-number of the objective lens, specified by k = f/D, where f is the focal length and D is a diameter of the entrance pupil of the objective lens,
C	is a radius of a smallest circle of confusion, and where
G	is an object distance, wherein the object distance corresponds to a distance between an object plane and a principal plane of the objective lens.

46.	(Previously presented) The system of claim 45, wherein said communications device is configured to transfer data between the objective lens and an inertial measurement unit. 

47.	(Previously presented) The system of claim 45 further comprising at least one of:
(i)	 at least one first inertial measurement unit;
(ii)	 at least one first depth camera;
(iii)	 at least one first surround camera; and,
(iv)	at least one first unit of a global navigation satellite system. 

48.	(Previously presented) The system of claim 46, wherein the AR display and observation device includes at least one of:
(i)	 at least one second inertial measurement unit;
(ii)	 at least one second depth camera;
(iii)	 at least one second surround camera; and,
(iv)	 at least one second unit of a global navigation satellite .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: the calculation … is carried out by a calculation unit in claims 33, and 34; determining… first inertial measurement unit and a first unit of a global navigation satellite system in claim 39;  marking … a manual unit in claim 40; configured … the objective lens and an inertial measurement unit in claim 46; one first inertial measurement unit, one first unit in claim 47; and second inertial measurement unit and one second unit in claim 48.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the 
Dependent Claims 2are interpreted under 35 U.S.C. 112 (f) due to dependency of claims above for similar reasons as discussed above.

ALLOWABLE SUBJECT MATTER

Claims 25 – 28, and 30 – 48 are allowed.

The following is an examiner's statement of reasons for allowance: 
Independent claim 1, as amended by the Applicant, recites: 
“
wherein the relative position and the alignment of the depth of field of the objective lens are calculated by calculating a far point distance and a near point distance, wherein the far point distance is the distance between the objective lens and a first plane, which is aligned perpendicular to an optical axis of the objective lens and in which a far point is disposed, wherein the near point distance is the distance between the objective lens and a second plane, which is aligned perpendicular to the optical axis of the objective lens and in which a near point is disposed, and wherein the near point distance and the far point distance are specified by the following equations:

                
                    N
                    F
                    =
                    
                        
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    k
                                    ∙
                                    C
                                
                            
                            ∙
                            G
                        
                        
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    k
                                    ∙
                                    C
                                
                            
                            +
                            G
                            -
                            f
                        
                    
                
            	
                   __________________
                
                    F
                    F
                    =
                    
                        
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    k
                                    ∙
                                    C
                                
                            
                            ∙
                            G
                        
                        
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    k
                                    ∙
                                    C
                                
                            
                            -
                            G
                            -
                            f
                        
                    
                
            	
                                          __________________
where 
NF	corresponds to the near point distance,
FF	corresponds to the far point distance,
f	corresponds to a focal length of the objective lens,
k	corresponds to an f-number of the objective lens, specified by k = f/D, where f is the focal length and D is a diameter of the entrance pupil of the objective lens,
C	is a radius of a smallest circle of confusion, and where
G	is an object distance, wherein the object distance corresponds to a distance between an object plane and a principal plane of the objective lens. ” 

Amended Claim 1 as a whole is not found in the prior art, either singly or in an obvious combination. The closest prior art discovered is the combination of 

Higuchi (Publication: 2013/0265547 A1): A fundus photographing apparatus includes a measurement unit including an optical coherence tomography system for obtaining a tomographic image of the fundus of an examinee's eye by detecting an interference state between measurement light from the fundus of the examinee's eye and reference light, a detection unit for detecting an alignment state perceived as a relative positional relationship between the measurement unit and the examinee's eye, and a controller for adjusting the optical coherence tomography system with respect to the fundus of the examinee's eye based on a detection result from the detection unit.
Hayashi (Publication: 2011/0267583 A1):  A low-coherence light is split into a signal light and a reference light. The optical path length of the reference light is switched to optical path lengths that correspond to a first depth zone and a second depth zone. When forming a tomographic image of the second depth zone, in an optical system that condenses the signal light to the first depth zone when a measured object and an objective lens are located at a predetermined working distance.
Schmoll et al. (Publication: 2017/0105618 A1): light beam could illuminate a spot, a line or a two-dimensional area on the sample. Additional embodiments with applicability to partial field as well as other types of interferometric systems are also presented.
Greenberg (Publication: 2018/0367769 A1): The eye projection optical module (120) is optically coupled to the image projecting units (130, 140) and 
Hanft et al. (Publication: 2008/0186551 A1): The invention concerns a scanning device for focusing a beam of rays in defined regions of a defined volume, comprising an input optics wherein the beam of rays penetrates first, having at least one first optical element; a focusing optics for focusing the beam of rays exiting from the input optics; and a deflecting device arranged between the first optical element and the focusing optics, for deflecting the beam of rays after it has passed through the first optical element, based on a position of the focus to be adjusted in lateral direction.

However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 1, either singly or in an obvious combination. Accordingly, claim 1 is allowed.
Independent claims 44 and 45 include allowable subject matter as found in claim 1, and are therefore allowed for the reasons set forth above with respect to claim 1.


Claims 26 – 43 and 46 – 48 are allowed at least due to their respective dependencies from an allowed claim.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MING WU/
Primary Examiner, Art Unit 2616